     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 1 of 6. PageID #: 793




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

GEORGE A. CRUZ, JR.,                      )      CASE NO. 4:19CV2508
                                          )
                     Plaintiff,           )      SENIOR JUDGE
                                          )      CHRISTOPHER A. BOYKO
              vs.                         )
                                          )
COMMISSIONER OF                           )      OPINION AND ORDER
SOCIAL SECURITY,                          )
                                          )
                     Defendant.           )

CHRISTOPHER A. BOYKO, SR. J.:

       This matter comes before the Court on Plaintiff’s Objections (Doc. 16) to the

Magistrate Judge’s Report and Recommendation (Doc. 15), which recommended the

Court affirm the decision to deny Plaintiff’s claim for disability insurance benefits

(“DIB”). For the following reasons, the Court ADOPTS the Report and Recommendation

and AFFIRMS the Commissioner’s decision.

                                  I. BACKGROUND FACTS

       The following is a procedural synopsis of Plaintiff’s claim. The Magistrate

Judge’s Report and Recommendation provides a more complete and detailed discussion

of the facts. For a complete overview of Plaintiff’s medical history, see the Magistrate

Judge’s Report and Recommendation, which refers to the original Complaint and

incorporates all documents in relation to Plaintiff’s claim.

       The current matter involves Plaintiff’s claim for DIB in October of 2016, alleging

a disability onset date of October 14, 2015. Plaintiff’s claims were denied initially and

upon reconsideration. Plaintiff requested a hearing before an administrative law judge

(“ALJ”), which was granted. The ALJ held a hearing on August 3, 2018. Both Plaintiff
     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 2 of 6. PageID #: 794




and a neutral vocational expert testified at the hearing. On September 14, 2018, the

ALJ concluded that Plaintiff was not disabled. The Appeals Counsel denied Plaintiff’s

request for review, thus rendering the ALJ’s decision the final decision of the

Commissioner.

       On October 27, 2019, Plaintiff timely filed the instant Complaint challenging the

Commissioner’s final decision. (Doc. 1). On September 15, 2020, the Magistrate Judge

issued his Report and Recommendation. (Doc. 15). On September 29, 2020, Plaintiff

timely objected to the Report and Recommendation. (Doc. 16). Defendant filed a brief

response shortly thereafter. (Doc. 17).

                                  II. LAW & ANALYSIS

A.     Standard of Review

       When reviewing a magistrate judge’s report and recommendation, a court makes

a de novo determination regarding the portions to which there are objections. 28 U.S.C.

§ 636(b)(1). In reviewing the Commissioner’s decision however, the district court’s

review is not de novo. Norman v. Astrue, 694 F. Supp. 2d 738, 740 (N.D. Ohio 2010).

Instead, a district court determines whether the Commissioner applied the proper legal

standards and whether substantial evidence supports the Commissioner’s findings. 42

U.S.C. § 405(g); Brainard v. Sec’y of Health & Human Servs., 889 F.2d 679, 681 (6th

Cir. 1989).

       ‘Substantial evidence’ has been defined as “more than a mere scintilla” of

evidence, Wright v. Massanari, 321 F.3d 611, 614 (6th Cir. 2003), but less than a

preponderance of the evidence, Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th

Cir. 2007). Thus, if the record evidence is of such nature that a “reasonable mind might



                                           -2-
     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 3 of 6. PageID #: 795




accept it as adequate to support” the Commissioner’s conclusion, then the

determination must be affirmed. Wright, 321 F.3d at 614. If such evidence exists, the

district court should defer to the Commissioner’s determination “even if there is

substantial evidence in the record that would have supported an opposite conclusion.”

Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (citing Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)).

       A district court’s role “is not to resolve conflicting evidence in the record or to

examine the credibility of the claimant’s testimony.” Wright, 321 F.3d at 614. Rather,

courts “focus on whether substantial evidence supports the Commissioner’s decision[.]”

Id. at 615.

B.     The ALJ’s Decision is Supported by Substantial Evidence

       The Magistrate Judge recommended that the Court affirm the ALJ’s decision

that discounted the medical opinion of Dr. Prabhudas Lakhani, a state examining

physician. Plaintiff objects, claiming this decision was an error on both the Magistrate

Judge’s and ALJ’s part. According to Plaintiff, Dr. Lakhani’s decision was not based on

subjective complaints but rather the doctor’s examination. Furthermore, both the

ALJ’s and Magistrate Judge’s cites to daily living examples do not counter Dr.

Lakhani’s opinions. Ultimately, Plaintiff views Dr. Lakhani as an unbiased medical

expert who examined Plaintiff. Thus, his opinion should have been afforded more

weight than the ALJ gave.

       The Court agrees with the Magistrate Judge. There is no dispute that issues

that would direct the determination or decision of disability are reserved for the

Commissioner. 20 C.F.R. § 404.1527(d). This means that the Commissioner is not



                                             -3-
     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 4 of 6. PageID #: 796




required to find the claimant disabled simply because a medical source opined that a

claimant is disabled or unable to work. Id. at § 404.1527(d)(1).

      Typically,

             an opinion from a medical source who has examined a
             claimant is given more weight than that from a source who
             has not performed an examination (a “non-examining
             source”), and an opinion from a medical source who regularly
             treats the claimant (a “treating source”) is afforded more
             weight than that from a source who has examined the
             claimant but does not have an ongoing treatment relationship
             (a “non-treating source”).

Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013) (citations omitted).

      Opinions from non-treating and non-examining sources are never assessed for

“controlling weight.” Id., 710 F.3d at 376. Instead, an ALJ weighs these opinions

“based on the examining relationship (or lack thereof), specialization, consistency and

supportability[.]” Id.; 20 C.F.R. § 404.1527(c). Finally, the Commissioner is not

prohibited from adopting the findings of non-examining sources. See generally, Ealy v.

Comm’r Soc. Sec., 594 F.3d 504, 514-15 (6th Cir. 2010); Smith v. Comm’r of Soc. Sec.,

482 F.3d 873, 875 (6th Cir. 2007).

      Dr. Lakhani qualifies as a ‘non-treating source’ since he only examined Plaintiff

once and had no ongoing relationship with him. Therefore, the ALJ was correct in not

assessing Dr. Lakhani’s opinion for controlling weight. In the one-time interaction, Dr.

Lakhani interviewed and examined Plaintiff. Relevant here, Plaintiff described his low

back pain as “constant and worse when sitting more than 30-60 minutes or walking 30

feet or standing more than 20 minutes.” (Doc. 10, PageID: 481, Tr. 426). Dr. Lakhani’s

own findings noted restricted shoulder movements and lumbar flexion, as well as weak

hip flexors. (Id., PageID: 482, Tr. 427). This led Dr. Lakhani to conclude that Plaintiff


                                           -4-
     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 5 of 6. PageID #: 797




“most likely has degenerative joint disease of the knees, low back pain, [and] left

shoulder pain.” (Id.). Ultimately, Dr. Lakhani concluded “based on objective findings,

Plaintiff is alert and oriented, and his concentration, hearing and speech is normal.

Due to all these factors and his limitations on sitting, standing, and walking, he may

not be a good candidate for any meaningful kind of work.” (Id.) (cleaned up).

       In reviewing Dr. Lakhani’s examination and opinion, the ALJ concluded:

              I assign little weight to Dr. Lakhani’s opinion. He observed,
              interacted with, and physically examined the claimant before
              providing his opinion. However, he opined that “Plaintiff may
              not be a good candidate for any meaningful kind of work.”
              This is an issue reserved for the Commissioner. Also, he
              indicated that he eliminated all work due to the claimant’s
              limitations on sitting, standing, and walking, which implies
              that he based his opinion partly on the claimant’s statements
              to him and partly on the claimant’s performance at the
              examination, which are both under the claimant’s control.
              Additionally, the record shows that the claimant has
              admitted that he completes most of his activities of daily
              living, which include performing self-care tasks, cooking, and
              cleaning, as well as driving, going to the store with his son,
              watching DVDs with his children, and watching movies,
              which further undermines his opinion.

(Id., PageID: 73, Tr. 18) (cleaned up).

       The Court disagrees with Plaintiff and finds that the ALJ’s conclusion is

supported by substantial evidence. There is no dispute that Dr. Lakhani opined on the

ultimate conclusion of disability here, which the ALJ was not required to adopt.

Further, Dr. Lakhani’s opinion, as a non-treating source, is not entitled to controlling

weight.

   Moreover, the ALJ’s determination is supported by substantial evidence. Dr.

Lakhani’s conclusion—limitations on sitting, standing and walking—comes from

Plaintiff’s interview. Nowhere in Dr. Lakhani’s objective examination does it reflect the


                                           -5-
     Case: 4:19-cv-02508-CAB Doc #: 18 Filed: 03/26/21 6 of 6. PageID #: 798




doctor’s own findings or tests to support these limitations. Accordingly, reasonable

minds may agree that Dr. Lakhani reached his opinion based on Plaintiff’s belief of his

own limitations, rather than Dr. Lakhani’s own examination.

   Finally, while the cites to daily living may not completely contradict Dr. Lakhani’s

opinion, they do contradict the blanket statement that Plaintiff “may not be a good

candidate for any meaningful kind of work.”

      Ultimately, the Court agrees with the Magistrate Judge’s well-reasoned Report

and Recommendation. As the Magistrate Judge highlighted, the ALJ did find Plaintiff

significantly limited in the RFC, which included sit and stand options, as well as other

limitations. While Plaintiff believes the ALJ should have afforded Dr. Lakhani’s

opinion greater weight, the ALJ was not required to do so. Instead, the ALJ adequately

explained his decision to afford the opinion little weight, and reasonable minds could

agree with that decision. As such, the Court finds that substantial evidence supports

the ALJ’s decision.

                                    III. CONCLUSION

   Based on the foregoing, the Court finds that the Plaintiff’s Objections are without

merit. Therefore, the Magistrate Judge’s Report and Recommendation (Doc. 15) is

ADOPTED and the Commissioner’s denial of Plaintiff’s claim is AFFIRMED.

   IT IS SO ORDERED.

                                         s/ Christopher A. Boyko
                                         CHRISTOPHER A. BOYKO
                                         Senior United States District Judge

Dated: March 26, 2021




                                          -6-
